                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JAMES E. PRICE,                                  §
           Plaintiff,                            §
                                                 §
v.                                               §   Civil Action No. 3:17-CV-2835-N
                                                 §
DALLAS AREA RAPID                                §
TRANSPORTATION POLICE                            §
DEPARTMENT and D. DAVIS #509,                    §
R. CRAIG #411, J. MORRIS #182,                   §
M. McCRAE #97,                                   §
           Defendants.                           §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

       Defendants’ Motion for Summary Judgment, filed October 29, 2018 (doc. 14), is

GRANTED, and summary judgment is sua sponte GRANTED on the plaintiff’s remaining claims

against the defendants. By separate judgment, all of the plaintiff’s claims will be DISMISSED with

prejudice. The Court finds that the Magistrate Judge’s Findings, Conclusions & Recommendation

constitute adequate notice under Rule 56(f).

       SIGNED this 8th day of August, 2019.




                                               UNITED STATES DISTRICT JUDGE
